Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1, 2, 4-5, 8, 10, 13, 15, 17, 19-20, 24-25, 28, 35-37, 40-41, 54-66, and 68 are currently pending and are under prosecution. 
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (page 4, line 31). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.  
Claim Objections
Claim 62 is objected to because of the following informalities:  Claim 62 is grammatically incorrect and hard to follow. 
Examiner suggestion: “The method of claim 61, wherein the bispecific antibody comprises the amino acids, F, E, and A, in the first and second heavy chains corresponding to L234, L235, and D265, respectively, in the human IgG1 heavy chain of SEQ ID NO: 15.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 15, 17, 19, 20, 24,  25, 28,  and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15, 17, 20 and 40, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 8, 10, 13, 15, 20, 24, 54, 55-65, and 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valbjoern et al (US20210032358 A1; Filing Date: 02/09/2018) 
Valbjoern teaches a method of treating a B-cell Non-Hodgkin Lymphoma (B-NHL), wherein the method comprises administering a bispecific antibody, subcutaneously, to a human subject, wherein the bispecific antibody comprises a first binding arm that binds to CD3ε and a second binding arm that binds to CD20. [0001, 0010-0011, 0030, 0179] Valbjoern teaches that the first binding arm comprises a first heavy chain and a first light chain, wherein the first antigen-binding region comprises a VH region and VL region, and that the second binding arm comprises a second heavy chain and a second light chain. [0107] Valbjoern also teaches the sequences that comprise the VH and VL region of each binding arm: first binding arm: VH = SEQ ID NO 6, which matches 100% to the instantly claimed SEQ ID NO: 6, VL = SEQ ID NO: 10, which matches 100% to the instantly claimed SEQ ID NO: 7; second binding arm: VH = SEQ ID NO 13, which matches 100% to the instantly claimed SEQ ID NO: 13, VL = SEQ ID NO: 14 which matches 100% to the instantly claimed SEQ ID NO: 14. Valbjoern further teaches that this bispecific antibody, is “epcoritamab” or the “DuoBody CD3xCD20” as instantly claimed. [0105] Valbjoern teaches that the bispecific antibody is administered at a dose of at least 24 mg, or can be dosed in an amount from 5 mcg to 50 mg, which includes 48 mg. [0227, claim 38]. Valbjoern teaches that the first binding arm is derived from a humanized antibody, a full length, IgG1 lambda antibody, that comprises a lambda light chain constant region as defined in SEQ ID NO: 22, which matches 100% of the instantly claimed SEQ ID NO: 22. Valbjoern teaches that the second binding arm is derived from a human antibody, a full length, IgG1 kappa antibody, that comprises a kappa light chain constant as defined in SEQ ID NO: 23, which matches 100% of the instantly claimed SEQ ID NO: 23. [Table 1] Valbjoern teaches the bispecific antibody is a full-length antibody with a human IgG1 constant region and comprises an inert, modified to have reduced ability to bind to Fc-gamma receptors, Fc region. [0140] Valbjoern teaches that the bispecific antibody comprises substitutions at first and heavy chains at positions corresponding to L234, L235 and D265 (amino acids F, E, A, respectively) in the human IgG1 heavy chain of SEQ ID NO: 15 (amino acid positions 118-447 of the IgG1 heavy constant region), which matches 100% to the instantly claimed SEQ ID NO: 15. Valbjoern teaches that the bispecific antibody comprises in first heavy chain, the amino acid L in the position corresponding to F405 in a human IgG1 heavy chain of SEQ ID NO: 15, and wherein the second heavy chain comprises the amino acid R in the position corresponding to K409 in a human IgG1 heavy chain of SEQ ID NO: 15, or vice versa. [Table 1, 0143-0149] Valbjoern also teaches that the bispecific antibody comprises constant region sequences, as defined in SEQ ID NOs: 19 and 20, which match 100% to the instantly claimed SEQ ID NOs: 19 and 20, respectively. [0105] 
Valbjoern teaches that the subject has received prior lines of treatment for B-NHL, such as treatment with a CD20 monospecific antibody, such as rituximab, prior to treatment with the bispecific antibody. Valbjoern teaches that during the treatment with a CD20 antibody, the cancer relapsed or was refractory to the treatment. [0181, 0187] Valbjoern teaches that the dose of the bispecific antibody is administered weekly, at least four times. [Figure 4] Valbjoern teaches that prior to administering said weekly dose, a priming dose of said bispecific antibody is administered. [0345, 0383] 
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim(s) 1, 4-5, 8, 10, 13, 15, 20, 24, 54, 55-66, and 68 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Valbjoern et al (WO2021028587 A1; Filing Date: 08/15/2019) 
Valbjoern teaches a method of treating a B-cell Non-Hodgkin Lymphoma (B-NHL), wherein the method comprises administering a bispecific antibody, subcutaneously, to a human subject, wherein the bispecific antibody comprises a first binding arm that binds to CD3ε and a second binding arm that binds to CD20. Valbjoern teaches that the first binding arm comprises a first heavy chain and a first light chain, wherein the first antigen-binding region comprises a VH region and VL region, and that the second binding arm comprises a second heavy chain and a second light chain. Valbjoern also teaches the sequences that comprise the VH and VL region of each binding arm: first binding arm: VH = SEQ ID NO 6, which matches 100% to the instantly claimed SEQ ID NO: 6, VL = SEQ ID NO: 10, which matches 100% to the instantly claimed SEQ ID NO: 7; second binding arm: VH = SEQ ID NO 13, which matches 100% to the instantly claimed SEQ ID NO: 13, VL = SEQ ID NO: 14 which matches 100% to the instantly claimed SEQ ID NO: 14. Valbjoern further teaches that this bispecific antibody, is “epcoritamab” or the “DuoBody CD3xCD20” as instantly claimed. [0105] Valbjoern teaches that the bispecific antibody is administered at a dose of at least 24 mg, or can be dosed in an amount from 5 mcg to 50 mg, which includes 48 mg. Valbjoern teaches that the first binding arm is derived from a humanized antibody, a full length, IgG1 lambda antibody, that comprises a lambda light chain constant region as defined in SEQ ID NO: 22, which matches 100% of the instantly claimed SEQ ID NO: 22. Valbjoern teaches that the second binding arm is derived from a human antibody, a full length, IgG1 kappa antibody, that comprises a kappa light chain constant as defined in SEQ ID NO: 23, which matches 100% of the instantly claimed SEQ ID NO: 23. Valbjoern teaches the bispecific antibody is a full-length antibody with a human IgG1 constant region and comprises an inert, modified to have reduced ability to bind to Fc-gamma receptors, Fc region. Valbjoern teaches that the bispecific antibody comprises substitutions at first and heavy chains at positions corresponding to L234, L235 and D265 (amino acids F, E, A, respectively) in the human IgG1 heavy chain of SEQ ID NO: 15 (amino acid positions 118-447 of the IgG1 heavy constant region), which matches 100% to the instantly claimed SEQ ID NO: 15. Valbjoern teaches that the bispecific antibody comprises in first heavy chain, the amino acid L in the position corresponding to F405 in a human IgG1 heavy chain of SEQ ID NO: 15, and wherein the second heavy chain comprises the amino acid R in the position corresponding to K409 in a human IgG1 heavy chain of SEQ ID NO: 15, or vice versa. Valbjoern also teaches that the bispecific antibody comprises constant region sequences, as defined in SEQ ID NOs: 19 and 20, which match 100% to the instantly claimed SEQ ID NOs: 19 and 20, respectively. Valbjoern also teaches that the bispecific antibody comprises a heavy chain and a light chain as defined in SEQ ID NOs: 24 and 25, respectively, and a heavy and a light chain as defined in SEQ ID NOs: 26 and 27. 
Valbjoern teaches that the subject has received prior lines of treatment for B-NHL, such as treatment with a CD20 monospecific antibody, such as rituximab, prior to treatment with the bispecific antibody. Valbjoern teaches that during the treatment with a CD20 antibody, the cancer relapsed or was refractory to the treatment. Valbjoern teaches that the dose of the bispecific antibody is administered weekly, at least four times. Valbjoern teaches that prior to administering said weekly dose, a priming dose of said bispecific antibody is administered. 
(pages: 3, 4, 14, 16 and 25; claims 1-17, 56-67, 69) 
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 8, 10, 13, 15, 17, 19-20, 24-25, 28, 35-37, 40-41, 54-66, and 68 are rejected under 35 U.S.C. 103 as being obvious over Saville et al (2017) (US20170349657 A1; publication date: 12/07/2017)  in view of van den Brink et al (1) (2016) (US10407501B2; publication date: 11/17/2016), van den Brink et al (2) (2016) (US10465006B2; publication date: 06/16/2016), Engelberts et al (2016) (US10544220B2; publication date: 12/14/2017), Valbjoern et al (1) (US20210032358 A1; Filing Date: 02/09/2018), Valbjoern et al (2) (WO2021028587 A1; Filing Date: 08/15/2019), Le Tourneau et al (2009) (Dose Escalation Methods in Phase I Cancer Clinical Trials, J Natl Cancer Inst, 2009), and Patel et al (Preliminary Safety and Anti-Tumor activity of XmAb13676, an Anti-CD20 x Anti-CD3 Bispecific Antibody, in Patients with Relapsed/Refractory Non-Hodgkin's Lymphoma and Chronic Lymphocytic Leukemia, Blood, 2019). 
Saville teaches a method of treating B-cell lymphoma, wherein the method comprises administering a bispecific antibody to a human subject, wherein the bispecific antibody comprises a first binding arm that binds to CD3ε and a second binding arm that binds to CD20. Saville teaches that the first binding arm comprises a first heavy chain and a first light chain, wherein the first antigen-binding region comprises a VH region and VL region, and that the second binding arm comprises a second heavy chain and a second light chain. Saville teaches that the B-NHL is selected from the following group: diffuse large B-cell lymphoma, high-grade B-cell lymphoma, mediastinal large B-cell lymphoma, mantle cell lymphoma, follicular lymphoma, marginal-zone lymphoma, and small lymphocytic lymphoma, and that the patient received further prior lines of treatment for said B-cell NHL. Saville also that the subject has received prior lines of treatment for B-NHL.  Saville also teaches a dosing regimen of the bispecific antibody that includes dose escalation as tolerated. Saville teaches the following regarding the dosing regimen: 
the bispecific antibody may be administered at a dose between 0.1 mcg/kg to about 200 mcg/kg once every 6-8 days, every two weeks and monthly (~every four weeks)
dose escalation will comprise: 
cycle 1, day 1: priming dose, subsequent doses and infusions will be higher doses (20 mcg/kg, followed by 45 mcg/kg)
this dose escalation will occur through cycle 1 day 8; 
that the duration is 2 cycles (28-day cycles), and patient may continue on therapy if needed. 
Saville also teaches administering a corticosteroid for the prevention of cytokine release syndrome (CRS), wherein the corticosteroid is administered on the same day as the bispecific antibody before every treatment of the bispecific antibody. Saville teaches that the corticosteroid may be dexamethasone, hydrocortisone, methylprednisolone, and the dose of dexamethasone may range from 10 mg to 30 mg (20 mg) [which is equivalent to 66.7 mg – 200 mg of prednisolone]. Lastly, Saville also teaches that the patient may be premedicated in order to reduce infusion reactions to the bispecific antibody, these premedication’s include antihistamines, such as Benadryl, or antipyretics, such as Tylenol.  
(claims 1-8; 12-20; 22; 25-27; [0119]; Table 3)
However, Saville does not teach: 1) the instantly claimed sequences of the anti-CD3ε/CD20 bispecific antibody and 2) the exact instantly claimed dosing regimen. 
van den Brink (1) teaches a method of treating B-cell lymphoma, wherein the method comprises administering a bispecific antibody, subcutaneously, to a human subject, wherein the bispecific antibody comprises a first binding arm that binds to CD3ε and a second binding arm that binds to CD20. van den Brink teaches that the first binding arm comprises a first heavy chain and a first light chain, wherein the first antigen-binding region comprises a VH region and VL region, and that the second binding arm comprises a second heavy chain and a second light chain. van den Brink also teaches the sequences that comprise the VH and VL region of each binding arm: first binding arm: VH = SEQ ID NO 6, which matches 100% to the instantly claimed SEQ ID NO: 6, VL = SEQ ID NO: 10, which matches 100% to the instantly claimed SEQ ID NO: 7; second binding arm: VH = SEQ ID NO 29, which matches 100% to the instantly claimed SEQ ID NO: 13, VL = SEQ ID NO: 30 or 40 which matches 100% to the instantly claimed SEQ ID NO: 14. van den Brink further teaches that this bispecific antibody, is “epcoritamab” or the “DuoBody CD3xCD20” as instantly claimed. van den Brink teaches that the therapeutic dose may range anywhere from 0.001-20 mg/kg, and teaches that the doses can be a fixed dose, and using estimate of 70 kg of average weight, the dose may range from 0.07-1400 mg.  van den Brink teaches that the dose may be administered weekly, every two weeks, or every four weeks. van den Brink teaches that the first binding arm is derived from a humanized antibody, a full length, IgG1 lambda antibody, that comprises SEQ ID NO: 31, which matches 100% of the instantly claimed SEQ ID NO: 22. van den Brink teaches that the second binding arm is derived from a human antibody, a full length, IgG1 kappa antibody, that comprises SEQ ID NO: 80, which matches 100% of the instantly claimed SEQ ID NO: 23. van den Brink teaches the bispecific antibody is a full-length antibody with a human IgG1 constant region and comprises an inert Fc region.  (col. 2 lines 50-65; col 7 lines 45-54; col 34 lines 30-34; col 37 lines 1-65; col. 50 lnes 49-67-col 51 lines 1-60; col 59 lines 4-67)
van den Brink (2) teaches a method of treating B-cell lymphoma, wherein the method comprises administering a bispecific antibody, subcutaneously, to a human subject, wherein the bispecific antibody comprises a first binding arm that binds to CD3ε and a second binding arm that binds to CD20. van den Brink teaches that the first binding arm comprises a first heavy chain and a first light chain, wherein the first antigen-binding region comprises a VH region and VL region, and that the second binding arm comprises a second heavy chain and a second light chain. van den Brink also teaches the sequences that comprise the VH and VL region of each binding arm: first binding arm: VH = SEQ ID NO 6, which matches 100% to the instantly claimed SEQ ID NO: 6, VL = SEQ ID NO: 10, which matches 100% to the instantly claimed SEQ ID NO: 7; second binding arm: VH = SEQ ID NO 29, which matches 100% to the instantly claimed SEQ ID NO: 13, VL = SEQ ID NO: 30 or 40  which matches 100% to the instantly claimed SEQ ID NO: 14. van den Brink further teaches that this bispecific antibody, is “epcoritamab” or the “DuoBody CD3xCD20” as instantly claimed. van den Brink teaches that the therapeutic dose may range anywhere from 0.001-20 mg/kg, and teaches that the doses can be a fixed dose, and using estimate of 70 kg of average weight, the dose may range from 0.07-1400 mg.  van den Brink teaches that the dose may be administered weekly, every two weeks, or every four weeks. van den Brink teaches that the first binding arm is derived from a humanized antibody, a full length, IgG1 lambda antibody. van den Brink teaches that the second binding arm is derived from a human antibody, a full length, IgG1 kappa antibody. van den Brink teaches the bispecific antibody is a full-length antibody with a human IgG1 constant region and comprises an inert Fc region.  (col. 2 lines 50-65; col 7 lines 45-54; col 34 lines 30-34; col 37 lines 1-65; col. 50 lines 49-67-col 51 lines 1-60; col 59 lines 4-67)
Engelberts teaches a method of treating Non-Hodgkin B-cell lymphoma (B-NHL), wherein the method comprises administering a bispecific antibody, subcutaneously, to a human subject, wherein the bispecific antibody comprises a first binding arm that binds to CD3ε and a second binding arm that binds to CD20. Engelberts teaches that the B-NHL is selected from the following group: diffuse large B-cell lymphoma, mantle cell lymphoma, follicular lymphoma, marginal-zone lymphoma, and small lymphocytic lymphoma, and that the patient received further prior lines of treatment for said B-cell NHL. Engelberts teaches that the first binding arm comprises a first heavy chain and a first light chain, wherein the first antigen-binding region comprises a VH region and VL region, and that the second binding arm comprises a second heavy chain and a second light chain. van den Brink also teaches the sequences that comprise the VH and VL region of each binding arm: first binding arm: VH = SEQ ID NO 6, which matches 100% to the instantly claimed SEQ ID NO: 6, VL = SEQ ID NO: 10, which matches 100% to the instantly claimed SEQ ID NO: 7; second binding arm: VH = SEQ ID NO 27, which matches 100% to the instantly claimed SEQ ID NO: 13, VL = SEQ ID NO: 28, which matches 100% to the instantly claimed SEQ ID NO: 14. van den Brink further teaches that this bispecific antibody, is “epcoritamab” or the “DuoBody CD3xCD20” as instantly claimed. Engelberts teaches that the therapeutic dose may range anywhere from 0.001-20 mg/kg, and teaches that the doses can be a fixed dose, and using estimate of 70 kg of average weight, the dose may range from 0.07-1400 mg.  van den Brink teaches that the dose may be administered weekly, every two weeks, or every four weeks. van den Brink teaches that the first binding arm is derived from a humanized antibody, a full length, IgG1 lambda antibody, that comprises SEQ ID NO: 29, which matches 100% of the instantly claimed SEQ ID NO: 22. van den Brink teaches that the second binding arm is derived from a human antibody, a full length, IgG1 kappa antibody. van den Brink teaches the bispecific antibody is a full-length antibody with a human IgG1 constant region and comprises an inert Fc region. (Col 51 lines 9-20; Table 1; col 26 lines 53-55; col 27-28; Col 71-col 72; col. 77)
Valbjoern (1) teaches a method of treating a B-cell Non-Hodgkin Lymphoma (B-NHL), wherein the method comprises administering a bispecific antibody, subcutaneously, to a human subject, wherein the bispecific antibody comprises a first binding arm that binds to CD3ε and a second binding arm that binds to CD20. [0001, 0010-0011, 0030, 0179] Valbjoern teaches that the first binding arm comprises a first heavy chain and a first light chain, wherein the first antigen-binding region comprises a VH region and VL region, and that the second binding arm comprises a second heavy chain and a second light chain. [0107] Valbjoern also teaches the sequences that comprise the VH and VL region of each binding arm: first binding arm: VH = SEQ ID NO 6, which matches 100% to the instantly claimed SEQ ID NO: 6, VL = SEQ ID NO: 10, which matches 100% to the instantly claimed SEQ ID NO: 7; second binding arm: VH = SEQ ID NO 13, which matches 100% to the instantly claimed SEQ ID NO: 13, VL = SEQ ID NO: 14 which matches 100% to the instantly claimed SEQ ID NO: 14. Valbjoern further teaches that this bispecific antibody, is “epcoritamab” or the “DuoBody CD3xCD20” as instantly claimed. [0105] Valbjoern teaches that the bispecific antibody is administered at a dose of at least 24 mg, or can be dosed in an amount from 5 mcg to 50 mg, which includes 48 mg. [0227, claim 38]. Valbjoern teaches that the first binding arm is derived from a humanized antibody, a full length, IgG1 lambda antibody, that comprises a lambda light chain constant region as defined in SEQ ID NO: 22, which matches 100% of the instantly claimed SEQ ID NO: 22. Valbjoern teaches that the second binding arm is derived from a human antibody, a full length, IgG1 kappa antibody, that comprises a kappa light chain constant as defined in SEQ ID NO: 23, which matches 100% of the instantly claimed SEQ ID NO: 23. [Table 1] Valbjoern teaches the bispecific antibody is a full-length antibody with a human IgG1 constant region and comprises an inert, modified to have reduced ability to bind to Fc-gamma receptors, Fc region. [0140] Valbjoern teaches that the bispecific antibody comprises substitutions at first and heavy chains at positions corresponding to L234, L235 and D265 (amino acids F, E, A, respectively) in the human IgG1 heavy chain of SEQ ID NO: 15 (amino acid positions 118-447 of the IgG1 heavy constant region), which matches 100% to the instantly claimed SEQ ID NO: 15. Valbjoern teaches that the bispecific antibody comprises in first heavy chain, the amino acid L in the position corresponding to F405 in a human IgG1 heavy chain of SEQ ID NO: 15, and wherein the second heavy chain comprises the amino acid R in the position corresponding to K409 in a human IgG1 heavy chain of SEQ ID NO: 15, or vice versa. [Table 1, 0143-0149] Valbjoern also teaches that the bispecific antibody comprises constant region sequences, as defined in SEQ ID NOs: 19 and 20, which match 100% to the instantly claimed SEQ ID NOs: 19 and 20, respectively. [0105] Valbjoern teaches that the subject has received prior lines of treatment for B-NHL, such as treatment with a CD20 monospecific antibody, such as rituximab, prior to treatment with the bispecific antibody. Valbjoern teaches that during the treatment with a CD20 antibody, the cancer relapsed or was refractory to the treatment. [0181, 0187] Valbjoern teaches that the dose of the bispecific antibody is administered weekly, at least four times. [Figure 4] Valbjoern teaches that prior to administering said weekly dose, a priming dose of said bispecific antibody is administered. [0345, 0383] Valbjoern teaches that priming doses allowed for B-cell depletion to undetectable levels, but the third and fourth doses resulted in partial to no B-cell depletion, which may be due to formation of anti-drug antibodies. [Example 3] 
Valbjoern (2) teaches a method of treating a B-cell Non-Hodgkin Lymphoma (B-NHL), wherein the method comprises administering a bispecific antibody, subcutaneously, to a human subject, wherein the bispecific antibody comprises a first binding arm that binds to CD3ε and a second binding arm that binds to CD20. Valbjoern teaches that the first binding arm comprises a first heavy chain and a first light chain, wherein the first antigen-binding region comprises a VH region and VL region, and that the second binding arm comprises a second heavy chain and a second light chain. Valbjoern also teaches the sequences that comprise the VH and VL region of each binding arm: first binding arm: VH = SEQ ID NO 6, which matches 100% to the instantly claimed SEQ ID NO: 6, VL = SEQ ID NO: 10, which matches 100% to the instantly claimed SEQ ID NO: 7; second binding arm: VH = SEQ ID NO 13, which matches 100% to the instantly claimed SEQ ID NO: 13, VL = SEQ ID NO: 14 which matches 100% to the instantly claimed SEQ ID NO: 14. Valbjoern further teaches that this bispecific antibody, is “epcoritamab” or the “DuoBody CD3xCD20” as instantly claimed. [0105] Valbjoern teaches that the bispecific antibody is administered at a dose of at least 24 mg, or can be dosed in an amount from 5 mcg to 50 mg, which includes 48 mg. Valbjoern teaches that the first binding arm is derived from a humanized antibody, a full length, IgG1 lambda antibody, that comprises a lambda light chain constant region as defined in SEQ ID NO: 22, which matches 100% of the instantly claimed SEQ ID NO: 22. Valbjoern teaches that the second binding arm is derived from a human antibody, a full length, IgG1 kappa antibody, that comprises a kappa light chain constant as defined in SEQ ID NO: 23, which matches 100% of the instantly claimed SEQ ID NO: 23. Valbjoern teaches the bispecific antibody is a full-length antibody with a human IgG1 constant region and comprises an inert, modified to have reduced ability to bind to Fc-gamma receptors, Fc region. Valbjoern teaches that the bispecific antibody comprises substitutions at first and heavy chains at positions corresponding to L234, L235 and D265 (amino acids F, E, A, respectively) in the human IgG1 heavy chain of SEQ ID NO: 15 (amino acid positions 118-447 of the IgG1 heavy constant region), which matches 100% to the instantly claimed SEQ ID NO: 15. Valbjoern teaches that the bispecific antibody comprises in first heavy chain, the amino acid L in the position corresponding to F405 in a human IgG1 heavy chain of SEQ ID NO: 15, and wherein the second heavy chain comprises the amino acid R in the position corresponding to K409 in a human IgG1 heavy chain of SEQ ID NO: 15, or vice versa. Valbjoern also teaches that the bispecific antibody comprises constant region sequences, as defined in SEQ ID NOs: 19 and 20, which match 100% to the instantly claimed SEQ ID NOs: 19 and 20, respectively. Valbjoern also teaches that the bispecific antibody comprises a heavy chain and a light chain as defined in SEQ ID NOs: 24 and 25, respectively, and a heavy and a light chain as defined in SEQ ID NOs: 26 and 27. Valbjoern teaches that the subject has received prior lines of treatment for B-NHL, such as treatment with a CD20 monospecific antibody, such as rituximab, prior to treatment with the bispecific antibody. Valbjoern teaches that during the treatment with a CD20 antibody, the cancer relapsed or was refractory to the treatment. Valbjoern teaches that the dose of the bispecific antibody is administered weekly, at least four times. Valbjoern teaches that prior to administering said weekly dose, a priming dose of said bispecific antibody is administered. 
(pages: 3, 4, 14, 16 and 25; claims 1-17, 56-67, 69) 
Le Tourneau teaches the principle for dose escalation regimens during phase I trials, which is to avoid unnecessary exposure of patients to subtherapeutic doses of an agent, while preserving safety and maintaining rapid accrual. Le Tourneau teaches different phase I trials, which includes rule-based designs that allow for “up and down” designs. Le Tourneau teaches that this method allows for dose escalation and de-escalation, the general principle of this design is to escalate or de-escalate the dose with diminishing fractions of the preceding dose. Le Tourneau teaches the design of 3+3 Phase I trials which allows to treat with a starting dose that is considered to be safe, and that subsequent cohorts are treated at increasing dose levels that have been fixed in advance. Lastly, Le Tourneau teaches that this dose escalation prevents exposing patients to subtherapeutic doses, all while limiting dose toxicity. (Page 709-710)
	Patel teaches a method of treating B-NHL comprising administering a humanized bispecific antibody that binds to CD20 and CD3 in a phase 1, dose escalation study. Patel teaches a standard 3+3 design, wherein part A: establishes a priming dose, and part B: the dosing schedule consist of the priming dose that was determined from part A of the study; this priming dose will be given on cycle 1, day 1. Patel further teaches that in subsequent weeks, the patient will receive escalated doses. Patel also teaches that patents will be treated with dexamethasone prior to each administration, and that the treatment was continued for 2 or more cycles as clinically indicated by benefit.  Patel teaches that in patients who were treated with this bispecific antibody and treated for NHL had the following results: 1) most common adverse event was cytokine release syndrome, and 2) doses 80-125 mcg/kg demonstrated objective responses in 6/18 patients.  (Abstract) 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use the instantly claimed sequences of the bispecific antibody, in the method of Saville. One would have been motivated to because: 1) Saville, Patel, van den Brink (1) and (2), Engelberts, and Valbjoern (1) and (2) (“the combined references”)  all teach a method of treating cancer, such as B-NHL, comprising administering a bispecific antibody, anti-CD3ε/CD20, and 2) van den Brink (1) and (2), Engelberts, and Valbjoern (1) and (2) all teach the known instantly claimed sequences for making and using the anti-CD3ε/CD20  bispecific antibody for the treatment of B-cell lymphoma including B-NHL. One would have a reasonable expectation of success utilizing the sequences of the cited references because the cited references demonstrate successfully using the sequences to make the bispecific antibody. One of skill in the art could have pursued using the known SEQ ID NOs of the combined references for the bispecific antibody of Saville, and the results of making the bispecific antibody for treatment of B-NHL would have been predictable. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat B-NHL by: a) administering a fixed dose of the bispecific anti-CD20/CD3ε antibody (at least 24 mg or 48 mg), or b) administering a bispecific anti-CD20/CD3ε antibody in the instantly claimed 28-day cycle, wherein a priming dose is administered on day 1 of cycle 1, and an intermediate dose day 8 of cycle 1, and a fixed dosing regimen in subsequent days/cycles. One would have been motivated to because: 1) Saville teaches the use of a bispecific antibody (anti-CD3ε/CD20) for the treatment of B-NHL, 2) Saville teaches a dose escalation regimen, wherein on cycle 1, day 1, the patient receives a priming dose, followed by one more subsequent dose increased, followed by a fixed dosing regimen, 3) Saville teaches that the patient will receive the dose once every 6-8 days, followed by every two weeks, then monthly, 4) Saville teaches that the cycles are minimum of 2 cycles and may be increased as appropriate, 5) the combined references teach the doses used in the treatment of cancer, which may range from 24 mg, to 40-100 mg and that the doses may be given every week, every two weeks, or every four weeks, and 6) Patel also teaches the use of a priming dose of the bispecific antibody, and increasing the dose for subsequent weeks/infusions. One would have had a reasonable expectation of success because: 1) Valbjoern (1) and (2) teach that a priming dose of the bispecific antibody will be administered, this allows for B-cell depletion, however further priming doses will result to no B-cell depletion, possibly due to formation of anti-drug antibodies, and 2) La Tourneau teaches the principle of dose escalation regimens, which includes limited dose toxicity and unnecessary exposure to subtherapeutic patient. 
Given the known method of dose priming/loading doses and dose-escalation methods, and given the recognized need to treat B-NHL, one of skill in the art could have pursued the instantly claimed dose escalation method, including the priming dose and intermediate dose, followed by a fixed higher dose, with a reasonable expectation of success. Additionally, in the instant case, the cited prior art recognizes the need to determine a priming dose in order to deplete B-cells and establish a safety profile/reduce toxicity associated with this bispecific antibody. The cited prior art describes known dose escalation methods using this immunotherapy. Thus, one of ordinary skill in the art could have pursued the instantly claimed dosing regimen, with a reasonable expectation of success. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Conclusion: no claim is allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A ALSOMAIRY whose telephone number is (571)272-0027. The examiner can normally be reached Monday-Friday 7:30 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH A ALSOMAIRY/Examiner, Art Unit 1642                                                                                                                                                                                                        
/Laura B Goddard/Primary Examiner, Art Unit 1642